IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 236 EAL 2019
                                                :
                      Respondent                :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
               v.                               :
                                                :
                                                :
 ANTHONY REID,                                  :
                                                :
                      Petitioner                :

 COMMONWEALTH OF PENNSYLVANIA,                  : No. 237 EAL 2019
                                                :
                      Respondent                :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
               v.                               :
                                                :
                                                :
 ANTHONY REID,                                  :
                                                :
                      Petitioner                :


                                            ORDER



PER CURIAM

       AND NOW, this 12th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.     The Application for Leave to File Post-Submission Communication is

GRANTED.

       Chief Justice Saylor, Justice Baer and Justice Todd did not participate in the

consideration or decision of this matter.